DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method for fabricating a ceramic body having a porous heating (hotmelt) film, comprising the steps recited in present independent claim 1 including: mixing (in specified amounts recited in the claim) diatomaceous earth, starch, nano-silica solution, and stirring to obtain a ceramic substrate slurry; evenly mixing/stirring specified amounts of a resistive slurry, starch, and an organic solvent, to obtain a resistive slurry with pore-forming agent; ball-milling the ceramic substrate slurry and placing them into a ball-milling tank to conduct wet ball milling for specified time periods; defoaming the ceramic substrate slurry after wet ball milling under a vacuum condition; defoaming the resistive slurry after wet ball milling; molding and drying the ceramic substrate slurry by casting it to obtain a ceramic substrate having a preferred shape, and drying the ceramic substrate to form a green body; sintering the green body into a graphite crucible and burying it in isolating powders followed by sintering the green body wherein the sintering atmosphere is oxygen and wherein the green body upon sintering provides a semi-finished product of porous ceramic heating body substrate; liquefying paraffin using a heating cylinder and completely immersing the semi-finished product of porous ceramic heating body substrate into the liquefied paraffin, cooling at room temperature for a specified period of time to obtain a porous ceramic heating body substrate containing paraffin; machining the paraffin/porous ceramic heating body substrate to remove a paraffin layer on an outer surface of the substrate; coating the resistive slurry onto an outer surface of the porous ceramic heating body substrate to a desired thickness to form a layer of a heating film on the surface; combine the porous ceramic heating body substrate with a heating film to form a graphite crucible and placing it into a sintering furnace for paraffin discharging, sintering the porous resistance heating film to obtain a heating body green body; and electrode leading using a nickel plating process onto two ends of the heating body green body and performing brazing at a position therein after the nickel plating process to lead out electrode to obtain a finished product of porous ceramic heating body.
The closest prior art is (US 2015/0500451 A1 to Yamayose, published February 19, 2015).  
Yamayose discloses a method for method for manufacturing a ceramic honeycomb structure includes forming a green body by kneading particles with a binder ingredient such that a body is formed made of raw material paste including the particles and binder ingredient while further having a honeycomb structure such that the body having through-holes extending in the longitudinal direction of the body (porous) and partitions formed between the through-holes, immersing each of end portions of into a sealant slurry heated at a specified temperature such that the sealant slurry infiltrates into the holes at one of the end portions of the body and seals either end of each of the holes of the body, and sintering/drying the body having the honeycomb structure such that a ceramic body having the honeycomb structure is formed (abstract; Figs. 1 and 4; [0006]; [0007]; [0026] to [0029]; [0099] to [0106]).  The method can involve milling and kneading, the binder can be paraffin wax and the pore forming agents can be graphite ([0031]; [0062]; [0066]; [0113]).
However, Yamayose does not teach or suggest the method for fabricating the ceramic heating body in accordance with present claim 1 possessing all the method steps recited therein, such as: defoaming the ceramic slurry after ball-milling; liquifying the paraffin wax layer and cooling to form a coating on the substrate followed by removal of the layer by a machine/sintering to obtain a green body; and performing a nickel plating process/electrode leading to obtain the resultant porous ceramic heating as recited in the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, US 2020/0317587 A1 to Ding et al., is not prior art to the present application but has a common assignee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

July 16, 2022